STATE OF FLORIDA, Appellant,
v.
EMILIUS ZAMOR and SAMUEL CHARLES, Appellees.
No. 4D08-5052.
District Court of Appeal of Florida, Fourth District.
October 14, 2009.
Bill McCollum, Attorney General, Tallahassee, and Mark J. Hamel, Assistant Attorney General, West Palm Beach, for appellant.
Carey Haughwout, Public Defender, and David John McPherrin, Assistant Public Defender, West Palm Beach, for appellee Emilius Zamor.
John F. Cotrone of John F. Cotrone, P.A., Fort Lauderdale, for appellee Samuel Charles.
PER CURIAM.
Affirmed.
POLEN, STEVENSON and GERBER, JJ., concur.
Not final until disposition of timely filed motion for rehearing.